Citation Nr: 1235972	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  11-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis, beginning on September 23, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis, beginning on September 23, 2010.

3.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia.

4.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as due to service connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which, in pertinent part, denied the Veteran's claims for an increased rating for bilateral knee chondromalacia with osteoarthritis.

A review of the Virtual VA paperless claims processing system reveals a February 2009 letter from the Social Security Administration (SSA) but does not reveal any additional documents pertinent to the present appeals.

An August 2011 statement of the case (SOC) granted a separate rating for osteoarthritis in each knee, effective September 23, 2010.  The Veteran indicated in his August 2011 substantive appeal (VA Form 9) that he objected to all determinations made in the August 2011 SOC.

The Veteran testified before the undersigned at a February 2012 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The Board notes that the Veteran elected to proceed pro se during the February 2012 hearing and was informed by the undersigned that he could revoke his Power of Attorney (POA) appointing the Veterans of Foreign Wars of the United States as his representative should he so desire.  To date, the Veteran has not revoked his POA nor has he appointed a new POA.

Subsequent to the issuance of the August 2011 SOC, the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived in February 2012.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Bilateral Knee Claims

The Veteran was last afforded a VA orthopedic examination in May 2011.  During a February 2012 hearing, the Veteran testified that he wore knee braces and that he would be undergoing total knee arthroplasty in each knee sometime in the future.  A March 2012 VA treatment note indicated that the Veteran was scheduled to undergo a left total knee arthroplasty in March 2012; it is not clear whether this surgery was conducted.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the evidence suggesting that the Veteran knees may have become increasingly unstable and that he was scheduled to undergo a total knee arthroplasty, a new examination is required.
A review of the claims file reveals that the Veteran regularly receives treatment for his knee disabilities at VA facility in West Haven.  VA treatment records dated through August 2011 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a) (West 2002). 

During the February 2012 hearing, the Veteran testified that he received benefits from the SSA.  A February 2009 letter from SSA confirms that the Veteran received Supplemental Security Income (SSI) benefits.  The basis of such an award is not clear from the current record.  These records are potentially pertinent to the issue currently on appeal.  The Court of Appeals for Veterans Claims (CVAC) has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Such records should be obtained on remand.


TDIU Claim

The CAVC has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The record reveals that the Veteran has been unemployed since 2003 and he has alleged being unable to work due to the severity of his service connected bilateral knee disabilities.  The CAVC has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R.        §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain such an opinion and such an opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for and/or award of benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's updated VA treatment records from the VA facility in West Haven.  Such treatment records dated through August 2011 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Following the completion of the development listed in items numbered one and two, the RO/AMC should afford the Veteran a VA orthopedic examination with an appropriate examiner to determine the current severity of his bilateral knee disabilities.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

With regard to the each knee, the examiner should note the ranges of motion and whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any instability or recurrent subluxation of either knee.  Further, the examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.

If the Veteran has undergone a total knee arthroplasty in either knee, the examiner should specifically note whether the Veteran has chronic residuals including severe painful motion or weakness.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities together prevent him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand.

6.  Following completion of the above, the issues on appeal should again be re-adjudicated.  The RO/AMC should also consider of whether the Veteran's claim for TDIU should be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis for the period in accordance with 38 C.F.R. § 4.16(b).  If the claims are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case, before returning the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



